Title: Robert Lovett to Thomas Jefferson, 12 August 1819
From: Lovett, Robert
To: Jefferson, Thomas


          
            Dear sir
            Philada Aug. 12th 1819
          
          I was employed by Dr Cooper of this City to engrave the enclosed seal, with directions that when finished I should forward to you an impression,—Any improvement or alteration you may suggest I will execute with pleasure
          Dr Cooper also requested me to mention the  price, it will be $16, which he will pay if the seal meets your approbation   very respectfully
          
             Your Obedient Servant
            Robert Lovett
          
        